Citation Nr: 1017053	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  08-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities, including as 
secondary to service-connected type II diabetes mellitus.

2.  Entitlement to a higher rating for peripheral neuropathy 
of the right lower extremity, currently evaluated as 20 
percent disabling.

3.  Entitlement to a higher rating for peripheral neuropathy 
of the left lower extremity, currently evaluated as 20 
percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1964 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In February 2009, the Veteran was 
afforded a hearing before the undersigned member of the 
Board.  

At the February 2009 hearing, the Veteran submitted 
additional evidence to the Board in the form of medical 
treatment records from the St. Louis VA Medical Center 
(VAMC).  The Veteran's representative waived review of the 
newly submitted evidence by the agency of original 
jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2009).  
However, the newly submitted evidence is duplicative of 
evidence already of record.  Nonetheless, the Board will 
consider such evidence in the adjudication of this appeal.

(The issues of entitlement to a higher rating for peripheral 
neuropathy of the left lower extremity, peripheral neuropathy 
of the right lower extremity, and hearing loss are addressed 
in the remand that follows the decision below.)  




FINDINGS OF FACT

1.  By an October 2004 rating decision, the RO denied a claim 
of service connection for peripheral neuropathy of the upper 
extremities.

2.  Evidence received since the October 2004 rating decision 
is cumulative of previously considered evidence.


CONCLUSIONS OF LAW

1.  An October 2004 rating decision, which denied the 
Veteran's claim of service connection for peripheral 
neuropathy of the upper extremities, is final.  38 U.S.C.A. 
§ 7105(c) (2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for peripheral 
neuropathy of the upper extremities has not been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for peripheral neuropathy 
of the upper extremities has been accomplished.  Through an 
April 2007 notice letter, the RO notified the Veteran of the 
information and evidence needed to substantiate the 
underlying claim of service connection.  By the April 2007 
letter, the RO provided the Veteran with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
notice letter did not indicate that the Veteran's claim was 
previously denied by an October 2004 decision, define new and 
material evidence, inform the Veteran that new and material 
evidence was needed to reopen the previously denied claim, or 
that the new evidence had to pertain to the reason the claim 
was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Nonetheless, the Veteran's representative 
demonstrated actual knowledge of this information in an 
August 2008 statement in which the Veteran's representative 
argues that medical treatment records from the St. Louis VAMC 
dated in October 2005 and December 2005 constituted new and 
material evidence sufficient to reopen his claim.  

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
peripheral neuropathy of the upper extremities.  The 
Veteran's service treatment records (STRs) and personnel 
records have been obtained and associated with the claims 
file.  The Veteran identified the St. Louis VAMC, BJC Health 
System, and St. John's Mercy Medical Center as treatment 
providers.  Available records from those facilities were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim that need to be obtained.  Thus, VA 
has properly assisted the Veteran in obtaining any relevant 
evidence related to the claim to reopen.

Although a VA examination was not provided in connection with 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for peripheral neuropathy of the upper 
extremities, the duty to provide an examination does not 
apply to a claim to reopen without the submission or receipt 
of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
As discussed in detail in the analysis section, the Veteran's 
claim has not been reopened; thus, an examination is not 
required.

II.  Analysis

In July 2004, the Veteran filed a claim of, inter alia, 
service connection for peripheral neuropathy of the upper 
extremities.  That claim was denied in an October 2004 rating 
decision by the RO in St. Louis, Missouri.  The Veteran did 
not appeal that decision; thus, the decision is final.  
38 C.F.R. § 3.104, 20.302, 20.1103 (2004).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the Veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, new evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not merely cumulative of 
other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim is the October 2004 RO decision.  For purposes of the 
new and material analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence of record at the time of the October 2004 
decision included:  the Veteran's STRs and personnel records; 
medical treatment records from the St. Louis VAMC dated in 
January 2003; medical treatment records from BJC Health 
System dated from October 1996 to August 1998; medical 
treatment records from St. John's Mercy Medical Center dated 
in September 1990; VA examination reports dated in November 
1990, November 2002, January 2003, February 2003, March 2003, 
May 2003, June 2003, August 2004; and statements from the 
Veteran and his representative.

In denying the claim in October 2004, the RO found that the 
evidence of record did not show a then-current diagnosis of 
peripheral neuropathy of the upper extremities.  
Consequently, in order for the claim to be reopened, new and 
material evidence must be received that pertains to the 
current diagnosis element of a service connection claim.

New evidence added to the record since the October 2004 
decision includes:  medical treatment records from the St. 
Louis VAMC dated from December 2003 to January 2009; VA 
examination reports dated in March 2005, October 2005, 
May 2007, and June 2007; and statements from the Veteran and 
his representative.

In an August 2008 statement, Veteran's representative argues 
that medical treatment records from the St. Louis VAMC dated 
in October 2005 and December 2005 constituted new and 
material evidence sufficient to reopen his claim.

A review of the new evidence reveals a December 2005 phone 
record from the St. Louis VAMC that indicates the Veteran 
called the clinic complaining of "intermittent tingling 
[and] numbness in left elbow radiating up arm to shoulder and 
then down left side past knee."  There was no diagnosis 
provided to account for the claimed symptoms; however, the 
attending nurse indicated that she would inform the Veteran's 
primary care physician of the phone conversation "in [the] 
event it is something beyond peripheral neuropathy which is 
already diagnosed."  

Additionally, the new evidence reveals an October 2005 
electromyography report summary that indicates, "[t]here is 
no electrophysiological evidence [consistent with] neuropathy 
or entrapment neuropathy in upper extremities."  The 
Veteran's symptoms were attributed to a possible cervical 
radiculopathy without a diagnosis.

The Board finds that the evidence described above is new in 
the sense that it was not previously before agency 
decisionmakers.  However, the evidence is cumulative of the 
evidence associated with the record prior to the last final 
decision because, although the Veteran has complained of 
problems with his arms and hands, there has been no diagnosis 
of peripheral neuropathy.  In fact, the new evidence of 
record indicates that the Veteran does not have neuropathy, 
but may have radiculopathy.  Thus, the new evidence of record 
does not address the current diagnosis element of the claim 
of service connection for peripheral neuropathy of the upper 
extremities -the absence of which was the reason the claim 
was denied in the October 2004 decision.  Therefore, the new 
evidence that was associated with the record since the last 
final decision does not address an unestablished fact with 
regard to the claim.  Consequently, the new evidence is not 
material because it does not pertain to the salient question 
of whether the Veteran actually has peripheral neuropathy of 
the upper extremities.  Thus, it does not raise a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim of service connection for peripheral neuropathy of the 
upper extremities is not reopened.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The petition to reopen a claim of service connection for 
peripheral neuropathy of the upper extremities is denied.


REMAND

The Veteran contends that his service-connected peripheral 
neuropathy of the right lower extremity, peripheral 
neuropathy of the left lower extremity, and hearing loss have 
been more disabling than indicated by the assigned ratings.  
He therefore contends that higher ratings are warranted.

The Veteran's service-connected hearing loss has been 
evaluated as non-compensably (zero percent) disabling.  The 
assigned evaluation for hearing loss is determined by 
mechanically applying the rating criteria to certified test 
results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Under the applicable criteria, ratings for hearing 
loss are determined in accordance with the findings obtained 
on audiometric examinations.  Evaluations of hearing 
impairment range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland 
CNC), together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 Hertz.  The rating criteria 
establish eleven auditory acuity levels designated from I to 
XI.  As set forth in the regulations, Tables VI, VIa, and VII 
are used to calculate the rating to be assigned.  See 
38 C.F.R. § 4.85 (Diagnostic Code 6100) (2009).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86(a) (2009).  When the puretone threshold is 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b) (2009).

In June 2007, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner concluded that: 

[The Veteran's] responses to pure tone 
stimuli are considered to be inconsistent 
and unreliable and suggest a non-organic 
component to his hearing loss.  There is 
poor [speech recognition threshold]/[ 
pure-tone average] agreement and the 
Veteran's ability to carry on a 
conversation at normal levels suggests 
his responses to pure tone testing do not 
represent his best effort.  He was re-
instructed and re-tested several times 
without improvement.  While pleasant in 
demeanor the Veteran failed to cooperate 
with test procedures.  His [compensation 
and pension] evaluation on 3-13-03 was 
considered invalid for similar reasons.

A review of the evidence of record reveals that a March 2003 
VA examiner concluded that, "[w]hile the objective data 
suggests high freq[uency] loss, subjective data cannot at 
this time confirm or deny such due to the unreliability of 
the responses;" however, a June 2003 VA examination produced 
reliable results.  Thus, on remand, the Veteran should be 
afforded a new VA examination to attempt to obtain reliable 
results in order to ascertain the severity of the Veteran's 
service-connected hearing loss disability.

Regarding the Veteran's service-connected peripheral 
neuropathy of the lower extremities, the Veteran's 
disabilities are evaluated under Diagnostic Code 8520 for 
paralysis of the sciatic nerve, under which an 80 percent 
rating is warranted for complete paralysis in which the foot 
dangles and drops, no active movement possible of muscles 
below the knee, and flexion of knee weakened or (very rarely) 
lost; a 60 percent rating is warranted for incomplete 
paralysis that is severe, with marked muscular atrophy; a 40 
percent rating is warranted for incomplete paralysis that is 
moderately severe; and a 20 percent rating is warranted for 
incomplete paralysis that is moderate.

In May 2007, the Veteran was afforded a VA examination in 
connection with this claim.  At the examination, the Veteran 
reported increased pain in his legs, that the neuropathy had 
extended to his knees, and that he experienced alternating 
cold and burning feelings in his feet.  Additionally, the 
Veteran reported that he occasionally stumbled due to the 
condition of his feet, but the stumbling has resulted in no 
injury to his feet or legs.  The examiner found that the 
Veteran had normal muscle tone, diminished feeling in the 
feet and above the knee, and that knee jerks were elicited, 
but ankle jerks were difficult to elicit.  The examiner 
diagnosed the Veteran with peripheral neuropathy in the lower 
extremities.  Although it appears that the May 2007 examiner 
performed a comprehensive examination, the examiner did not 
provide a conclusion regarding the severity of the Veteran's 
service-connected disabilities in the context of the relevant 
Diagnostic Code.  Thus, on remand, the Veteran should be 
afforded another VA examination to determine the severity of 
the Veteran's service-connected peripheral neuropathy of the 
lower extremities as either complete paralysis, severe 
incomplete paralysis, moderately severe incomplete paralysis, 
or moderate incomplete paralysis.

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  Schedule the Veteran for a VA 
audiological evaluation.  (Advise the 
Veteran that failure to appear for an 
examination as requested, without good 
cause, could adversely affect his claim.  
See 38 C.F.R. § 3.655 (2009).)  The 
claims file, including a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all 
necessary tests are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's hearing 
loss in the context of the VA Diagnostic 
Code discussed above.  Any additional 
evaluation or testing deemed necessary to 
ensure the reliability of the test 
results should be undertaken, such as a 
Stenger test.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
If further information or additional 
evidentiary development is deemed 
necessary by the examiner before arriving 
at an opinion, such development should be 
undertaken and the case thereafter 
returned to the examiner.  

2.  Schedule the Veteran for a VA 
neurological examination of the lower 
extremities.  (Advise the Veteran that 
failure to appear for an examination as 
requested, without good cause, could 
adversely affect his claim.  See 
38 C.F.R. § 3.655 (2009).)  The claims 
file, including a complete copy of this 
remand, should be made available to, and 
reviewed by, the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary are conducted. 

In consideration of the examination 
results, the examiner should ascertain 
the severity of the Veteran's peripheral 
neuropathy of the lower extremities in 
the context of the VA Diagnostic Code 
discussed above.  The examiner should 
provide an opinion whether the Veteran's 
disabilities are manifest by:  (1) 
complete paralysis, (2) severe incomplete 
paralysis, (3) moderately severe 
incomplete paralysis, or (4) moderate 
incomplete paralysis.  If neuropathy is 
manifested solely by sensory changes 
without organic changes, this should be 
noted.  The bases for the opinion 
provided should be explained in detail.  
(The Board recognizes that a certain 
degree of conjecture is required to 
arrive at any medical opinion; the 
examiner should provide opinions even if 
a certain level of conjecture based on 
sound medical principles is required to 
do so.)  If an opinion as to the level of 
severity cannot be provided without 
additional information, the examiner 
should specifically identify the 
additional information necessary to 
arrive at an opinion.  

After the requested examination has been 
completed, the report should be reviewed 
to ensure it is in complete compliance 
with the directives of this remand.  If 
the report is deficient in any manner, it 
should be returned to the examiner.  See 
Stegall, 11 Vet. App. 268.  If further 
information or additional evidentiary 
development is deemed necessary by the 
examiner before arriving at an opinion, 
such development should be undertaken and 
the case thereafter returned to the 
examiner.  

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims for higher ratings 
for service-connected peripheral 
neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower 
extremity, and hearing loss.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


